DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 70-72 are pending in the application.
Election/Restrictions
In response to Applicant’s response to the Election/Restriction Requirement filed December 1, 2021, the examiner notes that claims 73-99 have been cancelled. As such, the restriction requirement dated 10/21/2021 is withdrawn because claims 70-72 are directed to a single invention. Claims 70-72 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a Divisional of U.S. Patent Application No. 16/549,043 filed August 23, 2019, which is a Divisional of U.S. Patent Application No. 13/888,096 filed May 6, 2013, now U.S. Patent No. 10,391,094, which is a continuation of PCT/US2011/059643 filed November 7, 2011, which claims benefit to U.S. Provisional Application No. 61/410,924, filed November 7, 2010.
Claims 70-72 of the instant application are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration”:  (1) U.S. Patent Application No. 16/549,043; (2) 13/888,096 filed May 6, 2013, now U.S. Patent No. 10,391,094; (3) PCT/US2011/059643 and U.S. Provisional Application No. 61/410,924. The parent applications disclose “Peak plasma max”.  As such, the effective filing date of the claims of the instant application is April 1, 2021.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed April 22, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,391,094 (‘094) in view of Jayan et al. (US 2013/0243853). Although the conflicting claims are not identical, they are not patentably distinct from each other because each is drawn to a formulation comprising a compound that is N-tert-butyl-3-[(5-methyl-2-{[4-(2-(pyrrolidine-1-yl)ethoxy)phenyl]amino}pyrimidin-4-yl)amino]benzenesulfonamide. U.S. Patent No. (‘094) does not specifically disclose the steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. It is for this reason Jayan et al. is added as a secondary reference. Jayan et al. disclose peak plasma concentration of TG101348 (N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino} benzenesulfonamide) was achieved 1-4 hours after dosing. Mean steady-state Cmax and AUC0-t values increased approximately 54- and 88-fold, respectively, over a 27-fold increase in dose. The terminal phase half-life at steady state remained similar across all doses. Jayan et al. disclose in Table 8 the mean (SD) plasma pharmacokinetic parameters following multiday daily doses of TG101348. The Cmax at a dose of 350 mg is 1717.33. The Cmax at a dose of 520 mg is max of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
The instant claims differ from U.S. Patent No. ’094 in that the formulation of U.S. Patent No. ‘094 also contains a microcrystalline cellulose and sodium stearyl fumarate, wherein the weight ratio of N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide to microcrystalline cellulose in the formulation is about 1:1.5 to about 1:9, and sodium stearyl fumarate is about 1% by weight of the formulation. One of ordinary skill in the art would have been motivated to add the additional components because it is known in the prior art to add additional formulation components, such as microcrystalline cellulose and sodium stearyl fumarate, based on the teachings of Jayan et al. which teaches a capsule suitable for oral administration comprising an admixture of N-tert-butyl-3-[(5-methyl-2-{[4-(2-(pyrrolidine-1-yl)ethoxy)phenyl]amino}pyrimidin-4-yl)amino]benzenesulfonamide, .

Claims 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 105 of copending Application No. 16/549,043 (‘043) in view of Jayan et al. (US 2013/0243853). Although the conflicting claims are not identical, they are not patentably distinct from each other because each application is drawn to a unit dosage form comprising (i) a compound 
    PNG
    media_image1.png
    124
    313
    media_image1.png
    Greyscale
, which is N-tert-butyl-3-[(5-methyl-2-[[4-(2-pyrrolidin-1-ylethoxy)phenyl]amino]pyr- imidin-4-yl)amino]benzenesulfonamide. Copending Application No. 16/549,043 (‘043). Copending Application No. ‘043 does not specifically disclose the steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. It is for this reason Jayan et al. is added as a secondary reference. Jayan et al. disclose peak max and AUC0-t values increased approximately 54- and 88-fold, respectively, over a 27-fold increase in dose. The terminal phase half-life at steady state remained similar across all doses. Jayan et al. disclose in Table 8 the mean (SD) plasma pharmacokinetic parameters following multiday daily doses of TG101348. The Cmax at a dose of 350 mg is 1717.33. The Cmax at a dose of 520 mg is 3886.67 (page 20, Table 8). It would have been obvious to one of ordinary skill in the art that the compound disclosed in Copending Application No. ‘043 and Jayan et al., N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide, is the same compound that is currently claimed. As such, following the prior art teaching that if the same compound/composition, N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, a formulation that provides a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
The instant claims differ from Copending Application No. ‘043 in that the formulation of Copending Application No. ‘043 also contains one or more fillers and/or diluents, wherein the weight ratio of the compound to the total weight of the one or more fillers and/or diluents is about 1:1.5 to about 1:9; and about 0.5% to about 5% w/w of  of Copending Application No. 16/549,043 in view of Jayan et al. (US 2013/0243853).
This is a provisional nonstatutory double patenting rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 70-72 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the Wernig Publication (2008, Cancer Cell, Wernig et al.). The Wernig Publication cited by Applicant on the IDS dated 4/23/2021.
Wernig et al. disclose that TG101348, a selective small-molecule inhibitor of JAK2 with an in vitro IC50 of ~3 nM, shows therapeutic efficacy in a murine model of myeloproliferative disease induced by the JAK2V617F mutation (page 311, Abstract). 
Regarding claim 70, Wernig et al. disclose TG101348 (N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide) was synthesized by TargeGen Inc. Stock solutions were made in dimethylsulfoxide (pharmaceutical formulation comprising N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethocy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide) (page 318, col. 1, Experimental Procedures, Reagents).
max) of 0.68, 3.58, and 4.28 µM were observed at 3 hr postdose following oral gavage of 10, 100, and 200 mg/kg, respectively (page 312, col. 2, Pharmacokinetic Properties of TG101348 in C57BI/6 Mice, paragraph 1). Cmax of 3.58 µM is equivalent to 1878.426 ng/mL. 4.28 µM is equivalent to 2245.716 ng/mL. Each maximum plasma concentration falls within the range of the Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL.
Wernig et al. disclose the steady-state plasm concentrations following BID administration showed no appreciable plasma accumulation. Based on the linearity and predictability of the TG101348 oral pharmacokinetics over dose range of 30 to 200 mg/kg, bid doses of 60 and 120 mg/kg were selected for evaluation in the murine model of polycythemia vera (page 312, col. 2, Pharmacokinetic Properties of TG101348 in C57BI/6 Mice, paragraph 2).  
In addition, claim 70 is drawn to a pharmaceutical formulation comprising a compound that is N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethocy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide or a pharmaceutically acceptable salt and/or hydrate thereof. The claim is directed to the compound that has the properties of a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. Compounds and compositions are inseparable from their properties. Therefore, the properties possessed max of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, would be possessed by the prior art. 
Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
The Wernig Publication meets all the limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hood et al. (US 2009/0286789). Hood et al. cited by Applicant on the IDS dated 4/23/2021.
Regarding claim 70, Hood et al. disclose in Example 90 the compound N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII): 
    PNG
    media_image2.png
    130
    293
    media_image2.png
    Greyscale
 (page 50, Example 90, paragraphs 308 and 309). Hood et al. disclose in claim 19 a method of treating systemic sclerosis, comprising administering to a subject in need thereof a therapeutically effective amount of a compound represented by 
    PNG
    media_image2.png
    130
    293
    media_image2.png
    Greyscale
 or its pharmaceutically acceptable salts or N-oxides (page 151, claim 19). 
Regarding, claims 70, 71, and 72, the claims are drawn to a pharmaceutical formulation comprising a compound that is N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethocy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide or a pharmaceutically acceptable salt and/or hydrate thereof. Compounds and compositions are inseparable from their properties. Therefore, the properties possessed by the max of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Hood et al. do not specifically disclose the formulation provides a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. However, it would have been obvious to one of ordinary skill in the art that the compound disclosed by Hood et al., N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide is the same compound that is currently claimed. As such, following the prior art teaching that if the same compound/composition, N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII) that is used in a method of treating systemic sclerosis comprising the administration to a subject in need thereof a therapeutically effective amount of compound represented by 
    PNG
    media_image2.png
    130
    293
    media_image2.png
    Greyscale
 or its pharmaceutically acceptable salts or N-max of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
Hood et al. meet all the limitations of the claims and thereby anticipate the claims and the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jayan et al. (US 2013/0243853). Jayan et al. cited by Applicant on the IDS dated 4/23/2021.
Regarding claim 70, Jayan et al. disclose compositions and methods for treating myelofibrosis in a subject. The methods comprise administering to the subject an effective amount of compound which is N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Abstract). 
Jayan et al. disclose peak plasma concentration of TG101348 (N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino} benzenesulfonamide) was achieved 1-4 hours after dosing. Mean steady-state Cmax and AUC0-t values increased approximately 54- and 88-fold, respectively, over a 27-fold increase in dose. The terminal phase half-life at steady state remained similar across all doses (page 19, paragraph 150). 
max at a dose of 350 mg is 1717.33. The Cmax at a dose of 520 mg is 3886.67 (page 20, Table 8).

    PNG
    media_image3.png
    250
    590
    media_image3.png
    Greyscale

Regarding, claims 70, 71, and 72, the claims are drawn to a pharmaceutical formulation comprising a compound that is N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethocy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide or a pharmaceutically acceptable salt and/or hydrate thereof. Compounds and compositions are inseparable from their properties. Therefore, the properties possessed by the composition of the instant application, a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. However, it would have been obvious to one of ordinary skill in the art that the compound disclosed by Jayan et al., N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide is the same compound that is currently claimed. As such, following the prior art teaching that if the same compound/composition, N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, a formulation that provides a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
Jayan et al. meet all the limitations of the claims and thereby anticipate the claims and the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616